Case: 16-50252      Document: 00513864591         Page: 1    Date Filed: 02/06/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 16-50252                                  FILED
                                  Summary Calendar                          February 6, 2017
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

PAUL EDWARD MCKINNEY,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:12-CR-1867-1


Before HIGGINBOTHAM, PRADO, and HAYNES, Circuit Judges.
PER CURIAM: *
       Paul Edward McKinney, federal prisoner # 07244-380, appeals the
district court’s grant of his 18 U.S.C. § 3582(c)(2) motion for a sentence
reduction based on Amendment 782 to the Sentencing Guidelines.                                 He
complains that the district court erred in reducing his sentence to 132 months
rather than to 120 months, which would represent a reduction comparable to
the reduction he originally received below the applicable guidelines range


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50252    Document: 00513864591     Page: 2   Date Filed: 02/06/2017


                                 No. 16-50252

following the award of a four-level decrease for his substantial assistance,
pursuant to U.S.S.G. § 5K1.1.
      We review the district court’s decision whether to reduce a sentence
under § 3582(c)(2) for an abuse of discretion. See United States v. Evans, 587
F.3d 667, 672 (5th Cir. 2009).     The record establishes that, in assessing
whether to grant a sentence reduction, the district court considered
McKinney’s pro se § 3582(c)(2) motion; the parties’ joint § 3582(c)(2) motion
and specific request for a 120-month sentence; the PSR and original and
revised guidelines ranges of imprisonment; the Government’s § 5K1.1 motion;
the original sentencing proceedings; and counsel’s argument at the evidentiary
hearing on the § 3582(c)(2) motion. The district court exercised its discretion
and granted a reduction below McKinney’s already substantially reduced
sentence, and the record further shows that, in doing so, the court considered
the policy statement of § 1B1.10 and the § 3553(a) factors. McKinney thus
cannot demonstrate any abuse of discretion on the district court’s part. See
United States v. Whitebird, 55 F.3d 1007, 1010 (5th Cir. 1995); Evans, 587 F.3d
at 673.
      McKinney’s assertion that the district court was required to impose the
sentence requested by the parties is patently incorrect, as is his argument that
the district court was not permitted to consider the § 3553(a) factors in
selecting the reduced sentence. See Dillon v. United States, 560 U.S. 817, 826
(2010); Evans, 587 F.3d at 673; § 1B1.10, comment. (n.1(B)). While he suggests
that the district court did not sufficiently reduce his sentence, his argument is
misguided. Because the district court was not obligated to reduce McKinney’s
sentence at all, the district court did not have to reduce it further than it did
below the recalculated guidelines range.        See Evans, 587 F.3d at 673.




                                       2
    Case: 16-50252   Document: 00513864591    Page: 3   Date Filed: 02/06/2017


                               No. 16-50252

Accordingly, the district court did not abuse its discretion by not granting
McKinney a greater reduction in sentence. See id.
     AFFIRMED.




                                     3